Case 17-11389 Doc 30-1 Filed 01/04/19 Page 1 of 12

December 28, 2018

The Honorab|e ludge Benjamin A. Kahn
U.S. Bankruptcy Court

Middle District of North Caro|ina

P.O. Box 26100

Greensboro, NC 27402-6100

 

Re: Bankruptcy Case No.: 17-11389 - Lisa Richardson Henderson

Dear ludge Kahn:

l am writing you because l have a serious problem with the manner that my Bankruptcy case is being
handled by the Trustee Ms. Anita Troxler and attorney Tommy B|a|ock. l'm not sure how these matters
are handled, but l do know everyone has someone they report to (i.e., supervisor).

l.et me layout what has happened. l reached out to my attorney, Mr. B|a|ock to request that hci contact
the Trustee's office, to enable me to pay a $10,000.00 lump sum on December 10, 2018. Afte waiting
two weeks and not hearing anything, l decided to call Ms. Troxler's office personal|y, on Decerhber 20,
2018, to inquire about Mr. Blalock's inquiry on my behalf. ‘

Ms. Troxler never takes calls, therefore, l spoke with Ms. Rogers regarding my request. Ms. Rt)gers, in
turn, placed me on hold to ask Ms. Troxler about the lump-sum request from Mr. B|a|ock. M .Rogers
stated ”Ms. Tox|er said he mentioned it informally while at court but there is no email or! written
statement regarding your request." That's when l asked Ms. Rogers, ”Why did you pay Mr. Blalock the
full amount of his fees up front and now he's not very responsive to me (the client)?" l

Ms. Rogers stated that | haven’t heard that about Mr. Blalock before but we pay him over several months.
After checking the website that statement isn't true. Mr. B|a|ock was paid $4,200.00 in a lurnp sum
payment on April 30, 2018, prior to paying the creditors. l was also told that Mr. Blalock met his
responsibility to me when he filed the paperwork and that he is no longer required to assist in y case.

Someone owes a very clear explanation regarding charging $4,500 to only file paperworkl

l assume my statement regarding Nlr.. Blalock's lack of response upset Ms. Troxler, therefore, my‘payment
of $10K was not processed timely, not entered into the National Data Center system, which has a 3:00
p.m. deadline to be entered the same-day. l personally dropped-off the payment to the Chapter 3 Off`ice
at 500 W. Friend|y Avenue, Suite 200 at 8:30 a.m. on December 21, 2018. After checking the NDC ebsite
on December 21 evening and December 28, 2018, at 5:40 a.m. l notice that my payment had-n t been
entered and that Ms. Troxler did not follow the Rules & Regulations related to posting of payrri nts.

| found discrepancies and | would like an audit of my ac`count, immediately from an outside source, and
an explanation 1) why Ms. Troxler paid herself and Mr. B|a|ock prior to paying the Creditors?l) What
should l do when my attorney is non-responsive (after receiving fu!lpayment 4/30/18)? And 3) lt appears
that payments are not being processed properly and promptly 4) lt is evident that my Creditors did not
receive payment until April 2018, which caused me to receive interest fees and late payment charges.

CaSe 17-11389 DOC 30-1 Filed 01/04/19 P.ag€ 2 Of 12

These are serious allegations, which are very noticeable and disturbing. l believe that all cases under Ms.
Troxler should be audited. Hopefully, you’l| see what l’m seeing and do what is necessary to correct a
potentially serious on-going problem. That's why my 2019 payments jump from $1,875 to ,$2,550 a
month, which is clearly above and beyond what should be paid considering l only received $2,700 a month
i'n salary after taxes. j §

l will await you response prior to contacting the local media and/or other government entities.~ n enclose
for your review and information the email chain from Mr. Blalock, a copy of $10,000.00 ”certifie ” check,
and the accounts ledger for my case.

Lis R. Henderson
Debtor

(443) 820-6573 mobile
(910) 828-4093 home
(919) 733~0825 work

521 Mar'tin Street, P.O. Box 1044, Biscoe, NC 27209-1044

Case 17-11389 Doc 30-1 Filed 01/04/19 Page 3 of 12

Henderson, Lisa
w

From: Tommy S. Blalock, lll <tblalock@blalock|awofhces.com>

Sent: Friday, December 28, 2018 9:14 AM `
To: Henderson, l_isa l
Subject: RE: Lump Sum Payment

Lisa, - v m

l have been advised that your payment should post sometime today so you should be able to check NDC tonight to
verify that it has posted. \

As far as your January payment goes, you can wait to make that payment until the Trustee re-calculate what it will need
to be based on the lump sum payment, and based on my conversation with the Trustee, she should be bie to let us
know that sometime next week. \

Tommy S. Blalock, lli

B|a|ock Law OfFlces, P.A.

620 Green Valley Road, Suite 209

Greensboro, North Carolina 27408

(336) 274-2343 -. l
tblalock@blalocklawoffices.com -

CONFlDENTlAL|T`\' NOTlCE: This e-mail message, including any attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information Any unauthorized review, use, disclosure or
distribution is prohibited. if you are not the intended recipient please contact the sender by reply e-mail»and destroy all
copies of the original message.

----- Original Message----

From: Henderson. Lisa <lhenderson@ncuc.net>

Ser\t: Frlday, December 28, 2018 8:10 AM

To: Tommy S. Blalock, ill <tblalocl<@blaloc`*clawoffices.com>
Cc: lhenders@gmail.com

Subject: RE: Lump Sum Payment

lmportance: High

Mr. Blalock,

 

l called the Trustee‘s office yesterday (Thu-'rsday, December 27th) and spoke again with le. Rogers. To m surprise, Ms.
Troxler has not entered my payment of $10,000.00 into the NDC system. This is unacceptable, consideri ` l dropped~off
the payment on December 21, 2018, hand-delivered at 8:30 a.m. l'm writing a letter to the Judge letting1 im know
about the handling of my payment, request he appoint a new Trustee, and request my account be reviewed

l'm extremely disappointed in the manner this payment has been handled and will be contacting Ms. Troxler's
supervisor to see why this payment was nc.t processed on December 21, 2018, in a timely manner consid ring what time
l dropped it off.

Sincerely,

Case 17-11389 Doc 30-1 Filed 01/04/19 Page 4 of 12

Lisa Henderson _

----Original Message -----

From: Henderson, Lisa .

Sent: Friday, December 21, 2018 11:50 AM

To: Tommy S. Blalock, |ll <tblalock@blalocklawoffices.com>
Cc: lhenders@gmaii.com '
Subject: RE: Lump Sum Payment

h

Ok. Thank you.
Lisa

----- Original Message~---

From: Tommy_$. Blalock, |ll [mailto:tblalock@blalocklawofhces.com]
Sent: Friday, December 21, 2018 11:26 AM

To: Henderson, L?"sa <|henderson@ncuc.net>

Subject: RE: Lump Sum Payment

Hi Lisa,

Thank you for updating me. l had not yet heard from the Trustee but l just got off the phone with her after seeing your
email about making the lump sum payment She has your file on her desk and is she said it would be fine for her to
recalculate to lower your payment based on the lump sum payment you made. But she said she probaibly won't get to it
until after Christmas and she should be back in touch with you and l by the first week in January to let us know what
your payment can reduce to starting in January and advised that you shouldn’t make a payment until you hear from her
in early January so you will know what payment to make.

Tommy S. Blalock, ll|

Blalock Law 0ffices, P.A.

620 Green Valley Road, Suite 209
Greensboro, North Carolina 27408
(336) 274-2343
tblalock@bla|ocki'awoff`ices.com

CONFIDENTIAL|T¥ NOTlCE: This e-mall message, including any attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information Any unauthorized review, use, disclosure or
distribution is prohibited. lf you are not the intended recipient please contact the sender by reply e-mail and destroy all
copies of the original message.

-----Original Message-m-

From: Henderson,-Lisa <lhenderson@ncuc.net>

Sent: Friday, December 21, 2018 10:27 AM

To: Tommy S. Blalock, iii <tblalock@blalocklawoffices.com>
Cc: lhenders@gmall.com t .~,.

Subject: Lump Sum Payment

Good morning Mr. Blalock,

s

CaS€ 17-11339 DOC 30-1 Filed 01/04/19 Page 5 Of 12

l

Attached is confirmation of my lump sum payment for your information.
Sincerely,
l.isa

Lisa Henderson "

Administrative Assistant to: -'

Commissioners ToNola Brown Bland, Daniel Clodfelter and Charlotte Nlitchell North Carolina Uti|ities Cpmmission
4325 Mail Service Center

Raleigh, Nc 27699

P (919') 733-0825 F (919) 715-5970

lhenderson@ncuc.net

 

E- mail correspondence to and from this address may be subject to the North Carolina Public Records La and may be
disclosed to third parties by an authorized state official.

Case 17-11389 Doc 30-1 Filed 01/04/19 Page 6 of 12

Account Ledger
Cuo 1711389 Debtm LlSA RlCHARDSON HENDERSON Trum TROXLER.AN!TAJO KlNLAW(GREENSBORO,NC)
anrey Aiiciaim

Au Payees

Receipts & Disbursements

8000 S

6000 5

4000 S

2000 S

05

 

l,/zois

DATE PAl D
v

12/06/2018
11@{2018
11i30#2018
11!30!2018
1100/2018
11/30/2018
11[30/2018

11130(2018

11105@015-`

woman ' jr

10I31f£018

10{31'2018

10I31QO1B

10/31/2018

10103/2018

mm

09¢28|2018

2I2013

CLA|M NUMB
ER

lU'i

g

ll

|N

li\)

312018

CHECK NUMB
ER

BQ(BTB

890857

890857

892039

891286

891 286

885555

809555

BBS`l 13

889113

887444

gsnmwm

RECE|PTS

4/20|5
5/2018
6/20\3

NAME OF PARTV

N/F.

An:‘rA .lo umw TnOXLER

aR,;;ncH eAnxinG a must coMPANY

aa';ncn aANKlNG a must coMPAnY

u €- bank must nA

u s:§aAnK must nA

He<-;",:;msastone A conooMiniuni

He"=tnensrone A condominium

N/#-`_"j

No'~`_,\ .10 anAwTRoxLEl-t

HE/mERstone A conooMlniuM

Her>t‘HERsronE A conooMiniuM

cannon aAni<lnG a must coMPANv

salmon santana a. must coMPAnv

niA

mra_\ Jo KINLAwTRoxLER
. , .

amtqu amicus a must coMPAnv

All Transactlons

7/20!8

All Tlme

D|SBURSEMENTS

m n m

5 5 5

"‘ § §

:o` m 2
DESCR|PT|CN

ray cAsHiER's cHeci< Fno~i canton
m)mustee FEE

isn mount oiseueseo to cneonon
psi innsREst

isn mount oisaunseo to eastman
isn mount msauRseo to casonon
¢94) mount oisauRseo to caeorroa
¢94) mount msaunseo to cREortoa
gay cAsHisR~s cHr-:ci< realm beaten
m)mus'ree.i=er.

isn mount oisaunseo to cREorroR
(94) mount oissunsso to cneorron
(94) mount oisaunseo to cREorroR
(as) inteaest

is) cAsmeR's oneck mon benton
(92) TRUS'TEE FEE

(94) AMDUNT DlSBURSED TO CREDITOR

HIZGlB

III llllll‘

AMOUNT

watson
-sa»\zoe
4175.73
434.34
dzaas.z¢\
4510.02
419.05
4152.42

51875.00

lZ/ZD|B

410142
l
arms
4109.32
seeds
siers.oo
sums

~$1'01.21

DATE PAiD
'

OQQWZCMB
WZNfMS
oaks/2013
09/28/2018
OQ/WZU`\B
4 08131&018
M1I2018
minnie
08,31/201 8
08/31/2015
08131/2013
08107/2018
DTB1I2°18

07/31[2018

07/3 1 /201 8

07l31 i‘20‘lB

07/31!2018

07/3112018

07!05&018

mm

WZS!ZU 8

CSI29/2015
06/29£018
061'29/2018
06129!2018
06/29!2018

06/06['2018

GISVZMB

05131!2018

05/31/2018

05131/2018

05131!2018

05!07/2018

CWmD'iB

04130!201 B

CU\lM NUMB CHECK NUMB

ER

|..\

lM

lU’1

im

_)

lU\

lN

to

ll)\

i_.

|».`3

iui

'i

Case 17-11389 Doc 30-1 Filed 01/04/19 Page 7 of 12

E R

887444
. 087691

887591

BBTBBS

88571 5
88571 5
885529
BBST 56
885974

885974

884230
884230

884404

882244
882244
682683
882683
882504

882503

880511
880511
880776

8 80776

87&3

578815

a

\

..i,imE oi= PARTY

§RAncH aAni<ino a must corava
orrEcH FinAnciAL i.Lc

oitecii FinAnciAi_ i_i.c
HeAtiiERstone A condominium

`HlA

\., ‘

eRAncH eAnKino s must coMPAnv
denman immune s tnust coMPAnv
mm Jo ionuiw moxLER
nei\tiienstons n conooMiniuM
oiteci-i FinAnciAL i_i.c

niteci-i FinAnciAL LLc

nn

Ani'rA Jo itini.AthoxLEn

altman unions a must coMi=Anv
ounce simkins a must coMPAnY
ortecn FinAnciAL LLc

arisen FinAnciAi. u.c
HEAtnenstonE A condominium

n/A

Anita .io itini.Aw moxi.ER

BP`ANCH BANK|NG 5 TRUST cDMPANY
aeAnci-i eAnkino a tRust conPAnv
H.;\tnenstone A conoominiuni
neari-ienstone A conooniiniu~i
citizen FinAnciAL LLc

Dl'. `ECH F|NANC|AL LLC

Ni‘A

Ah',’TA JO HM.AWTROXLER

BRANCH BANKlNG 5 TRUST COMPANY

BR'\NCH BANK|NG & TRUST COMPAN¥

DlTECH FlNANClAL LLC
Dl`nECH F|NANC|AL LLC

N!A

ANF",’A JO KlNLAWWOXLER

v

BRP.NCH BANK|NG & TRUST COMPANY

\

DESCRIPTlON

issi ianRest

is4) mount oisouRsEo to casonon
isai mount oisaunseo to cREorroR
isn mount oisauRsEo to cREorroR
iei cAsi-iiER's ci~iEcK FRoM benton
isn mount oisaunseo to cREorroR
issi intEREst

tim TRustEE FEE

isn mount oisBuRsz-:o to cREoitoR
isn mount oisBuRsEo to cneniton
isn mount orseuRsEo to cREorron
iai cAsHiER's cHEci< mon benton
iazi muere FEE

isai mount oisBuRseci to cREorroR
issi intenest

isn mount oisnuns£o to cREoitoR
isn mount oisauRsEo to cREoitoR
isn mount oisauRsED to cREoitoR
ie) cAsHiER's cHEci< FnoM beaten
mi mustEE FEE

ioai mount oiseunseo to cREoitoR
issi intEREsr

isn mount nisauRsEo to cREniton
isai mount tiisaunseo to cREoitoR
ia-ii mount nissunseo to casonon
isn mount oisaunseo to cneorroa
iai cAsHiER's cneci< FnoM oeaton
mi mustEE FEE

i94) mount oisaunseo to cREorroR
issi intEREst

isn mount nisaunseo'to anorroR
isn mount oisBuRsEo to cREoitoR
ie) cAsHiER's check FRoM oEatoR
t92) mims FEE

(95) l NTEREST

AMOUNT

g -m.sz
i-szaz.is
isi'm,to
-sst.tt
siats.oo
i strata
l
w.sz
-siao.se
sense
41355.12
§192.04
iets_oo
mae
~s:ii.st
439.00
.s122.os
4149530
_~551.44
`siats.oo
-isiss.ss
~siza.sa
-sas_ss
-‘479.84
l$29.99
idszsiii.ss
ssiieasa
s arson
121.47
1 izs.aa
assn
411I.m
seems
siats.oo
vi as

` sosa

DATF_ PA|D
'

04!3012018

04B0f2018

04/30/2018

04/30!2018

D‘BQQO‘IB

04!03&018

031062018

02/06&018

01I05I2018

01!05!2018

Case 17-11380 Doc 30-1 Filed 01/04/19 Page 8 of 12

CLA|M NUMB
ER

CHECK NUMB
ER

879055

879355

8000166

8000166

878794

i
nme oi= PARtv

c-)rrEcH FinAnciAL LLC
Cl.TECH FinAnciAL i.i_c
lNTERNAL REvEnuE seitch
lnTERnAL REvENuE sERvicE
T._¢.?Miii¥ 5 BLALOCK iii Esu
~/i

n/A

niA

n/A

NIA

DESCR|PTION

isn mount oisauizseo to cREorroR
isn mount oisauRsEo to cREorroR
isn mount oi_seunseo to caeorron
issi intERF.st

imiAttoRnev FEE

isi cAsHiER-s cneci< i=RoM neaton
isi cAsHiER's cneci< FRoiii benton
iai cAsiiii=.n's anci< i=noivi benton
ia) MonEY oRnER man benton

(E) MONEY ORDER FROM DEBTOR

AMOUNT

~$1 164.1 1
4235.00
_~sm.oe

-sss.ss

` 4420¢100
siats.oo
siets.oo
siavs.oo
siooo.oo

$8?5.00

Case 17-11389 Doc 30-1 Filed 01/04/19 Page 9 of 12

Claim Detall @nATIONALnAt/icsnteiz

case 1711389 assign i_isA RicHARoson HEnoERson
_ mass tRoxi.ER,AnitA Jo KinLAwianenseoRo, nci

CLAIM DETAlL CLA|M AMOUNTS l
Claim Number 0 ’ Claim Amount $4,200.00
Claim Descri_otion ATl`ORNEV FEE Scheduled $4.200.00
. Amount
Claim Type Code M m 0 00
ciass_t _pe PRioRitv P§§`itnei'ii $ ' i
Des°"p '°" ii i iv i so 00
Class Type Code P ron§u§{a a us ' l
Level 19 Principal Paid $4.200.00
Comment Principal Owed $0.00
Account Number Principa| Due $0.00
Referenoe Number 654298 Amount
UC| interest Rate % 0.0000
interest Due $0.00
. _ , __ Amount
CRED|TOR !NFORMAT|CN Trustee Percent 0.0000
Creditor Name TOMMY S BLALOCK ||l ESQ . _ ,
Mailing Address BLALOCK LAW OFFlCES PA FLAGS
620 GREEN vALLEY RD stE 209 No` Check ' ' ` i
GREEnsBoRo, nc.274oa '"d'¢ai°r ‘
Sto Disburse
Contact Name lnd|¥c’:ator
Phone Number (336) 274-2343 Cominuing
Creditor Number 142319 indicator
' Re_serve
PAYMENT HlSTORY indicator
l
l
CHECK N PAYMENT
DATE NAME oF P.ART¥ DEsCRiPtioN TotAL
uMBER mount

04/30/201§ 8_75_794 TOMMY S BLALOCK |ll ESQ (90) A'I`TORNEY FEE 54200.00 $4.200 0

x

//_ CaS€ 17-11389 DOC 30-1 Filed 01/04/19 Page 10 01 12

December 20, 2018

Ms. Anita Jo Kinlaw Troxler
Trustee

Chapter 13

500 W Friendly Avenue, Suite 200
Greensboro, NC 27401-6129

Re: _ Enclosed Lump-Sum Payment for Case #17-11389
Lisa R. Henderson

Dear Ms.'Troxler,

l just spoke with le. Rogers regarding my inability to pay the $2,550 a month beginning in .lanuiary 2019,
and wanted to pay a lump-sum of $10,000.00 on my case to lower the amount l'll be subjected ita pay
on January 7, 2019. l had mentioned this to my attorney Mr. B|a|ock but apparently your office had no
written documentation to confirm my request of December 10, 2018.

Please let me know at your earliest convenience what my expected payment should be, after you
receive the cashiei“s check, whicl‘: i will drop off on December 21, 2018.

Sincerely,

Lisa R. Henderson
(443) 820-6573 cell
(910) 828-4093 home

ANITA JO KlNl_AW TROXLER
CHAPTER 13 STAND|NGiTRUSTEE
GREENSBORO, NC

.DEC 2 l 2018

escaon a'i_‘§i[§@_

QC\_Q@@ ii‘),ooc~,"0

 

319 Page 11 oi12

\

Filed 01/04'

-1

OC

down done::omw N~. 35

Onmn ZE:¢E.~ ~..~-:wmo

.9

accc¢w§m

 

iz§wmoz

esa z~_§" __.:,J.> _Z.:>_§oz _._ in \..t

 

CaSe 17-11389 DOC 30-1 Filed 01/04/19 Pagé 12 01 12 `

Karen Charripagne: Hey there, can you help me With Somethirig please. lt is Tiffany'S case. In
Ap# 18-9031 Bullock vs. Beneficial in Court we continued the Pre-Trial to 1/24 now this Judge
Would like it moved to l/lO. Can you please re-set it and l Will contact the patties? `

